United States Court of Appeals
           for the Fifth Circuit
                                                           United States Court of Appeals
                                                                    Fifth Circuit

                                                                  FILED
                           No. 21-40618                    November 30, 2021
                                                             Lyle W. Cayce
State of Texas; State of Louisiana,                               Clerk

                                                  Plaintiffs—Appellees,

                               versus

United States of America; Alejandro Mayorkas,
Secretary, U.S. Department of Homeland Security;
United States Department of Homeland Security; Troy
Miller, Acting Commissioner, U.S. Customs and Border
Protection, In his official capacity; United States
Customs and Border Protection; Tae D. Johnson,
Acting Director, U.S. Immigration and Customs
Enforcement, In his official capacity; United States
Immigration and Customs Enforcement; Ur M. Jaddou,
Director of the U.S. Citizenship and Immigration
Services; United States Citizenship and Immigration
Services,

                                               Defendants—Appellants.


            Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. 6:21-CV-16


        ON PETITION FOR REHEARING EN BANC

     (Opinion September 15, 2021, 5 Cir., 2021, 14 F.4th 332)
                                  No. 21-40618




Before Owen, Chief Judge, and Jones, Smith, Stewart, Dennis,
Elrod, Southwick, Haynes, Graves, Higginson, Costa,
Willett, Ho, Duncan, Engelhardt, Oldham, and Wilson,
Circuit Judges.
Per Curiam:
       A member of the court having requested a poll on the petition for
rehearing en banc, and a majority of the circuit judges in regular active service
and not disqualified having voted in favor,
       IT IS ORDERED that this cause shall be reheard by the court en
banc with oral argument on a date hereafter to be fixed. The Clerk will
specify a briefing schedule for the filing of supplemental briefs. Pursuant to
5th Circuit Rule 41.3, the panel opinion in this case dated September 15, 2021,
is VACATED.




                                       2